



COURT OF APPEAL FOR ONTARIO

CITATION: North York Family Physicians Holdings
    Inc. v. 1482241 Ontario Limited, 2012 ONCA 36

DATE: 20120120

DOCKET: C53593

Feldman and LaForme JJ.A. and Swinton J. (
ad
    hoc
)

BETWEEN

North York Family Physicians Holdings Inc.

Applicant (Respondent in Appeal)

and

1482241 Ontario Limited

Respondent (Appellant)

Flora Poon, for the appellant

David P. Preger, for the respondent

Heard and released orally: January 16, 2012

On appeal from the order of Justice Katherine Corrick of
    the Superior Court of Justice, dated March 22, 2011.

ENDORSEMENT

[1]

The appellant landlord raises three issues on the appeal.

[2]

The first relates to the commencement date of the lease. We see
    no error in the analysis of the application judge. The term premises is defined
    to include the demising walls. Articles 4.01 and 5.06 of the lease which deal
    with the commencement date and with the landlords work are both based on
    delivery of the premises by the landlord. Since the demising walls were not
    built until June 22, 2009 by the landlord, the lease did not commence
    until that date when the premises as defined were delivered.

[3]

The second issue raised by the landlord is the commencement date
    for the payment of rent for the parking spaces. In our view, while the
    application judge erred in the interpretation of the term tenant business to
    mean the business of the sub-tenant, Shoppers Drug Mart, nevertheless, in the
    context of Article 4.02 of the lease, the result the application judge reached
    was correct, in any event.

[4]

The tenants business was subletting the leased premises to
    Shoppers Drug Mart and operating the 181 leased parking spaces. Furthermore, the
    visitor area parking, consisting of 156 of the spaces, is parking designated in
    the lease as patient parking for North York Family Health Team Inc., a company
    operated by the tenant, not Shoppers Drug Mart customers.

[5]

The evidence clearly showed that both sides treated the parking
    as not turned over by the landlord until August 2009. The landlord did not
    invoice the tenant for it and the landlord itself collected the parking fees
    during that period. Nor did the tenant pay the parking rent, although it did
    pay (but later disputed) the base and additional rent from April to July 2009. The
    portion of the tenants business involving operating the leased parking spaces
    did not commence until August, 2009. In our view, the application judge therefore
    made no error in concluding that the rent for the parking spaces did not
    commence before August l, 2009.

[6]

The third issue is the landlords obligation to pay the leasehold
    improvements allowance and whether that amount should be paid directly to the
    tenant or to Shoppers Drug, as provided in Article 5.07 of the lease. In oral
    argument both counsel agreed that the amount should be paid directly to Shoppers
    Drug. The order of the application judge will be amended to that extent.
    Otherwise the appeal is dismissed.

[7]

Paragraph 5 of the order will be amended to provide that the
    monies in court for October/November 2009 rent of $29,097.50, plus court accrued
    interest are to be paid out to the appellant, and it shall pay to Shoppers Drug
    Mart at the same time, $39,275, plus applicable interest, if any.

[8]

Costs to the respondent fixed at $9,000 inclusive of H.S.T. and
    disbursements.

Signed:        K. Feldman J.A.


H.
    S. LaForme J.A.


 K.
    Swinton J. (ad hoc)


